United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1035
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                             Jorge Armando Gonzalez

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________

                         Submitted: November 11, 2019
                           Filed: February 28, 2020
                                [Unpublished]
                                ____________

Before COLLOTON, WOLLMAN, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

     Jorge Armando Gonzalez pleaded guilty to conspiracy to distribute
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846. At
sentencing, the district court1 determined that Gonzalez’s total offense level was 33,
that his criminal history category was IV, and that his sentencing range under the U.S.
Sentencing Guidelines was 188 to 235 months’ imprisonment. The district court
varied downward and sentenced Gonzalez to 168 months’ imprisonment. Gonzalez
appeals, arguing that his sentence is substantively unreasonable.

        Gonzalez contends that the district court gave insufficient weight to the nature
and circumstances of the offense. According to Gonzalez, a friend had given him
money for living expenses after the tragic death of Gonzalez’s two-year-old daughter
in 2014 and later called on Gonzalez to repay the debt by transporting 4.1 kilograms
of methamphetamine into Minnesota in 2017. The district court adopted the
government’s view of the case, however, and found that Gonzalez was a sophisticated
and experienced drug trafficker, “no matter how much [he] minimize[d]” his conduct.
The record supports the district court’s finding. Gonzalez had been convicted of
methamphetamine distribution in 2006 and investigated for further distribution in
2009 and 2010. Gonzalez’s cell phone contained photos of firearms and vacuum-
wrapped bricks of unknown substances, as well as text messages directing an
unknown individual to deposit $81,000 into certain bank accounts. We conclude that
the district court thus did not commit a clear error in judgment in deciding to accord
little or no weight to Gonzalez’s explanation for his conduct. See United States v.
Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (explaining that a district court
abuses its discretion when it considers only appropriate factors but commits a clear
error of judgment in weighing those factors). The sentence is not substantively
unreasonable.

      The judgment is affirmed.
                     ______________________________


      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.

                                          -2-